Order entered December 20, 2022




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-22-00908-CV

                      HARRIET NICHOLSON, Appellant

                                      V.

                 NATIONSTAR MORTGAGE, LLC, Appellee

               On Appeal from the 162nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-12504

                                   ORDER

      Before the Court is appellant’s December 19, 2022 second motion for an

extension of time to file her opening brief. We GRANT the motion and extend the

time to January 17, 2023. We caution appellant that further extension requests

will be disfavored.


                                           /s/   KEN MOLBERG
                                                 JUSTICE